                             1     MARTIN E. ROSEN (SBN 108998)
                                   mrosen@hinshawlaw.com
                             2     MICHAEL A.S. NEWMAN (SBN 205299)
                                   mnewman@hinshawlaw.com
                             3     HINSHAW & CULBERTSON LLP
                                   633 West 5th Street, 47th Floor
                             4     Los Angeles, CA 90071-2043
                                   Telephone: 213-680-2800
                             5     Facsimile: 213-614-7399
                             6     Attorneys for Defendant
                                   Mutual of Omaha Insurance Company
                             7     erroneously sued as “Mutual of Omaha”
                             8                         UNITED STATES DISTRICT COURT
                             9                       EASTERN DISTRICT OF CALIFORNIA
                          10
                          11       DONALD MANN,                                Case No. 2:16-CV-02560-WBS-CMK
                          12                  Plaintiff,                       Assigned to Hon. William B. Shubb
                                                                               Courtroom 5
                          13            vs.
                                                                               ORDER ON THE PARTIES JOINT
                          14       MUTUAL OF OMAHA; and DOES 1                 STIPULATION TO CONTINUE
                                   through 20, Inclusive,                      TRIAL AND PRETRIAL DATES
                          15
                          16                  Defendants.

                          17                                                   Complaint Filed: September 2, 2016
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP                                        [PROPOSED] ORDER ON THE PARTIES’ JOINT STIPULATION TO
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                          CONTINUE DATES
         213-680-2800
                                                                                                       302598147v1 0991609
                             1           Having considered and reviewed the Parties’ Joint Stipulation to Continue
                             2     Certain Pretrial Dates entered into by Plaintiff Donald Mann (“Plaintiff”) and
                             3     Defendant Mutual of Omaha Insurance Company (“Defendant”) by and through
                             4     their respective counsel pursuant to Fed. Rules of Civ. Proc. 16(b)(4), and good
                             5     cause being found, IT IS HEREBY ORDERED that the following pretrial dates are
                             6     adjusted as follows:
                             7
                             8           Expert Disclosure: 12/3/18
                             9           Rebuttal Expert Disclosure:1/4/19
                          10             Discovery cutoff: 03/4/19
                          11             Last day to file motions: 03/18/19
                          12             Pretrial Conference: 06/10/19 at 1:30 p.m.
                          13             Trial: 08/13/19 at 9:00 a.m.
                          14
                          15             IT IS SO ORDERED.
                          16
                          17             Dated: October 5, 2018
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW & CULBERTSON LLP                                             [PROPOSED] ORDER ON THE PARTIES’ JOINT STIPULATION TO
 633 West 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                               CONTINUE DATES
         213-680-2800
                                                                                                            302598147v1 0991609
